


Exhibit 10.11

 

ADOBE SYSTEMS INCORPORATED

NONSTATUTORY STOCK OPTION AGREEMENT

(STANDARD U.S.)

 

THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Option Agreement”) is made and
entered into as of the Date of Option Grant by and between Adobe Systems
Incorporated and

 

%%FIRST_NAME%-% %%LAST_NAME %-%                  (the “Participant”).  The
Company has granted to the Participant pursuant to the Adobe Systems
Incorporated 2003 Equity Incentive Plan (the “Plan”) an option to purchase
certain shares of Stock (the “Option”), upon the terms and conditions set forth
in this Option Agreement, but subject in any event to the Superseding Agreement,
if any, described below.

 


1.             DEFINITIONS AND CONSTRUCTION.


 


1.1           DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS SHALL HAVE
THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)           “DATE OF OPTION GRANT” MEANS %%OPTION_DATE,’MONTH DD, YYYY’%-%


 


(B)           “NUMBER OF OPTION SHARES” MEANS %%TOTAL_SHARES_GRANTED%-% SHARES
OF STOCK, AS ADJUSTED FROM TIME TO TIME PURSUANT TO SECTION 9.


 


(C)           “EXERCISE PRICE” MEANS $%%OPTION_PRICE%-% PER SHARE OF STOCK, AS
ADJUSTED FROM TIME TO TIME PURSUANT TO SECTION 9.


 


(D)           “INITIAL VESTING DATE” MEANS THE DATE OCCURRING ONE (1) YEAR AFTER
THE DATE OF OPTION GRANT.


 


(E)           “VESTED SHARES” MEANS, ON ANY RELEVANT DATE, THAT PORTION
(DISREGARDING ANY FRACTIONAL SHARE) OF THE NUMBER OF OPTION SHARES DETERMINED BY
MULTIPLYING THE NUMBER OF OPTION SHARES BY THE “VESTED PERCENTAGE” DETERMINED AS
OF SUCH DATE AS FOLLOWS:

 

 

 

Vested Percentage

 

Prior to Initial Vesting Date

 

0

 

 

 

 

 

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date

 

25

%

 

 

 

 

Plus:

 

 

 

 

 

 

 

For each of the next 36 full months of the Participant’s continuous Service from
the Initial Vesting Date until the Vested Percentage equals 100%

 

2.08

%

 


(F)            “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN A PARENT CORPORATION,
THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES, CONTROLS
THE COMPANY OR (II) AN ENTITY, OTHER THAN A SUBSIDIARY CORPORATION, THAT IS
CONTROLLED BY THE COMPANY DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARY ENTITIES.  FOR THIS PURPOSE, THE TERM “CONTROL” (INCLUDING THE TERM
“CONTROLLED BY”) MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF THE RELEVANT
ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE; OR SHALL HAVE SUCH OTHER MEANING ASSIGNED SUCH TERM FOR THE PURPOSES
OF REGISTRATION IN THE UNITED STATES (“U.S.”) ON FORM S-8 UNDER THE SECURITIES
ACT.


 


(G)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 

--------------------------------------------------------------------------------



 


(H)           “CODE” MEANS THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(I)            “COMMITTEE” MEANS THE EXECUTIVE COMPENSATION COMMITTEE OR OTHER
COMMITTEE OF THE BOARD DULY APPOINTED TO ADMINISTER THE PLAN AND HAVING SUCH
POWERS AS SHALL BE SPECIFIED BY THE BOARD.  IF NO COMMITTEE OF THE BOARD HAS
BEEN APPOINTED TO ADMINISTER THE PLAN, THE BOARD SHALL EXERCISE ALL OF THE
POWERS OF THE COMMITTEE GRANTED HEREIN, AND, IN ANY EVENT, THE BOARD MAY IN ITS
DISCRETION EXERCISE ANY OR ALL OF SUCH POWERS.


 


(J)            “COMPANY” MEANS ADOBE SYSTEMS INCORPORATED, A DELAWARE
CORPORATION, OR ANY SUCCESSOR CORPORATION THERETO.


 


(K)           “CONSULTANT” MEANS A PERSON ENGAGED TO PROVIDE CONSULTING OR
ADVISORY SERVICES (OTHER THAN AS AN EMPLOYEE OR A MEMBER OF THE BOARD) TO A
PARTICIPATING COMPANY, PROVIDED THAT THE IDENTITY OF SUCH PERSON, THE NATURE OF
SUCH SERVICES OR THE ENTITY TO WHICH SUCH SERVICES ARE PROVIDED WOULD NOT
PRECLUDE THE COMPANY FROM OFFERING OR SELLING SECURITIES TO SUCH PERSON PURSUANT
TO THE PLAN IN RELIANCE ON REGISTRATION ON A FORM S-8 REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.


 


(L)            “DISABILITY” MEANS THE PERMANENT AND TOTAL DISABILITY OF THE
PARTICIPANT WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE.


 


(M)          “EMPLOYEE” MEANS ANY PERSON TREATED AS AN EMPLOYEE (INCLUDING AN
OFFICER OR A MEMBER OF THE BOARD WHO IS ALSO TREATED AS AN EMPLOYEE) IN THE
RECORDS OF A PARTICIPATING COMPANY; PROVIDED, HOWEVER, THAT NEITHER SERVICE AS A
MEMBER OF THE BOARD NOR PAYMENT OF A DIRECTOR’S FEE SHALL BE SUFFICIENT TO
CONSTITUTE EMPLOYMENT.


 


(N)           “EXCHANGE ACT” MEANS THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(O)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE OF
STOCK OR OTHER PROPERTY AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, OR BY
THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION IS EXPRESSLY ALLOCATED TO
THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:


 

(I)            IF, ON SUCH DATE, THE STOCK IS LISTED ON A NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK
SHALL BE THE CLOSING PRICE OF A SHARE OF STOCK (OR THE MEAN OF THE CLOSING BID
AND ASKED PRICES OF A SHARE OF STOCK IF THE STOCK IS SO QUOTED INSTEAD) AS
QUOTED ON THE NASDAQ GLOBAL SELECT MARKET, THE NASDAQ SMALLCAP MARKET OR SUCH
OTHER NATIONAL OR REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM CONSTITUTING THE
PRIMARY MARKET FOR THE STOCK, AS REPORTED ON WWW.NASDAQ.COM OR SUCH OTHER SOURCE
AS THE COMPANY DEEMS RELIABLE.  IF THE RELEVANT DATE DOES NOT FALL ON A DAY ON
WHICH THE STOCK HAS TRADED ON SUCH SECURITIES EXCHANGE OR MARKET SYSTEM, THE
DATE ON WHICH THE FAIR MARKET VALUE SHALL BE ESTABLISHED SHALL BE THE LAST DAY
ON WHICH THE STOCK WAS SO TRADED PRIOR TO THE RELEVANT DATE, OR SUCH OTHER
APPROPRIATE DAY AS SHALL BE DETERMINED BY THE COMMITTEE, IN ITS DISCRETION.

 

IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON A NATIONAL OR REGIONAL SECURITIES
EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK SHALL BE AS
DETERMINED BY THE COMMITTEE IN GOOD FAITH WITHOUT REGARD TO ANY RESTRICTION
OTHER THAN A RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.

 


(P)           “OFFICER” MEANS ANY PERSON DESIGNATED BY THE BOARD AS AN OFFICER
OF THE COMPANY.


 


(Q)           “OPTION EXPIRATION DATE” MEANS THE DATE SEVEN (7) YEARS AFTER THE
DATE OF OPTION GRANT.


 


(R)            “PARENT CORPORATION” MEANS ANY PRESENT OR FUTURE “PARENT
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE CODE.

 

2

--------------------------------------------------------------------------------


 


(S)           “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY PARENT
CORPORATION, SUBSIDIARY CORPORATION OR AFFILIATE.


 


(T)            “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT IN TIME, ALL
CORPORATIONS COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.


 


(U)           “SECURITIES ACT” MEANS THE U.S. SECURITIES ACT OF 1933, AS
AMENDED.


 


(V)           “SERVICE” MEANS THE PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE
PARTICIPATING COMPANY GROUP AS AN EMPLOYEE OR A CONSULTANT, WHICHEVER SUCH
CAPACITY THE PARTICIPANT HELD ON THE DATE OF OPTION GRANT OR, IF LATER, THE DATE
ON WHICH THE PARTICIPANT COMMENCED SERVICE.  THE PARTICIPANT’S SERVICE SHALL BE
DEEMED TO HAVE TERMINATED IF THE PARTICIPANT CEASES TO RENDER SERVICE TO THE
PARTICIPATING COMPANY GROUP IN SUCH INITIAL CAPACITY.  HOWEVER, THE
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A
CHANGE IN THE PARTICIPATING COMPANY FOR WHICH THE PARTICIPANT RENDERS SERVICE IN
SUCH INITIAL CAPACITY, PROVIDED THAT THERE IS NO INTERRUPTION OR TERMINATION OF
THE PARTICIPANT’S SERVICE.  FURTHERMORE, THE PARTICIPANT’S SERVICE WITH THE
PARTICIPATING COMPANY GROUP SHALL NOT BE DEEMED TO HAVE TERMINATED IF THE
PARTICIPANT TAKES ANY BONA FIDE LEAVE OF ABSENCE APPROVED BY THE COMPANY OF
NINETY (90) DAYS OR LESS.  IN THE EVENT OF A LEAVE IN EXCESS OF NINETY (90)
DAYS, THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO TERMINATE ON THE NINETY-FIRST
(91ST) DAY OF THE LEAVE UNLESS THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE WITH
THE PARTICIPATING COMPANY GROUP IS GUARANTEED BY STATUTE OR CONTRACT. 
NOTWITHSTANDING THE FOREGOING, UNLESS OTHERWISE DESIGNATED BY THE COMPANY OR
REQUIRED BY LAW, A LEAVE OF ABSENCE SHALL NOT BE TREATED AS SERVICE FOR PURPOSES
OF DETERMINING VESTING UNDER THE PARTICIPANT’S OPTION AGREEMENT.  THE
PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED EITHER UPON AN ACTUAL
TERMINATION OF SERVICE OR UPON THE CORPORATION FOR WHICH THE PARTICIPANT
PERFORMS SERVICE CEASING TO BE A PARTICIPATING COMPANY.  SUBJECT TO THE
FOREGOING, THE COMPANY, IN ITS DISCRETION, SHALL DETERMINE WHETHER THE
PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(W)          “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AS ADJUSTED FROM
TIME TO TIME IN ACCORDANCE WITH SECTION 9.


 


(X)           “SUBSIDIARY CORPORATION” MEANS ANY PRESENT OR FUTURE “SUBSIDIARY
CORPORATION” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(Y)            “SUPERSEDING AGREEMENT” MEANS THE ADOBE SYSTEMS INCORPORATED
EXECUTIVE SEVERANCE PLAN IN THE EVENT OF A CHANGE OF CONTROL AND/OR THE
INDIVIDUAL WRITTEN RETENTION AGREEMENT IN EFFECT ON THE DATE OF OPTION GRANT
BETWEEN THE COMPANY AND THE PARTICIPANT, TO THE EXTENT APPLICABLE TO THE
PARTICIPANT.


 


1.2           CONSTRUCTION.  CAPTIONS AND TITLES CONTAINED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY
PROVISION OF THIS OPTION AGREEMENT.  EXCEPT WHEN OTHERWISE INDICATED BY THE
CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE
SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE EXCLUSIVE, UNLESS THE
CONTEXT CLEARLY REQUIRES OTHERWISE.


 


2.             TAX STATUS OF OPTION.


 

This Option is intended to be a nonstatutory stock option and shall not be
treated as an incentive stock option within the meaning of Section 422(b) of the
Code.

 


3.             ADMINISTRATION.


 

All questions of interpretation concerning this Option Agreement shall be
determined by the Committee.  All determinations by the Committee shall be final
and binding upon all persons having an interest in the Option.  Any Officer
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

3

--------------------------------------------------------------------------------


 


4.             EXERCISE OF THE OPTION.


 


4.1           RIGHT TO EXERCISE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
OPTION SHALL BE EXERCISABLE ON AND AFTER THE INITIAL VESTING DATE AND PRIOR TO
THE TERMINATION OF THE OPTION (AS PROVIDED IN SECTION 7) IN AN AMOUNT NOT TO
EXCEED THE NUMBER OF VESTED SHARES LESS THE NUMBER OF SHARES PREVIOUSLY ACQUIRED
UPON EXERCISE OF THE OPTION.  IN NO EVENT SHALL THE OPTION BE EXERCISABLE FOR
MORE SHARES THAN THE NUMBER OF OPTION SHARES.


 


4.2           METHOD OF EXERCISE.  EXERCISE OF THE OPTION SHALL BE BY MEANS OF
ELECTRONIC NOTICE IN A FORM AUTHORIZED BY THE COMPANY, WHICH SHALL BE DIGITALLY
SIGNED OR AUTHENTICATED BY THE PARTICIPANT IN SUCH MANNER AS REQUIRED BY THE
NOTICE AND TRANSMITTED TO THE EQUITY COMPENSATION DEPARTMENT OF THE COMPANY OR
OTHER AUTHORIZED REPRESENTATIVE OF THE COMPANY (INCLUDING A THIRD-PARTY
ADMINISTRATOR DESIGNATED BY THE COMPANY).  IN THE EVENT THAT THE PARTICIPANT IS
NOT AUTHORIZED OR IS UNABLE TO PROVIDE ELECTRONIC NOTICE OF EXERCISE, THE OPTION
SHALL BE EXERCISED BY WRITTEN NOTICE TO THE COMPANY, WHICH SHALL BE SIGNED BY
THE PARTICIPANT AND DELIVERED IN PERSON, BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, BY CONFIRMED FACSIMILE TRANSMISSION, OR BY SUCH OTHER MEANS
AS THE COMPANY MAY PERMIT, TO THE EQUITY COMPENSATION DEPARTMENT OF THE COMPANY,
OR OTHER AUTHORIZED REPRESENTATIVE OF THE COMPANY (INCLUDING A THIRD-PARTY
ADMINISTRATOR DESIGNATED BY THE COMPANY).  EACH SUCH NOTICE, WHETHER ELECTRONIC
OR WRITTEN, MUST STATE THE PARTICIPANT’S ELECTION TO EXERCISE THE OPTION, THE
NUMBER OF WHOLE SHARES OF STOCK FOR WHICH THE OPTION IS BEING EXERCISED AND SUCH
OTHER REPRESENTATIONS AND AGREEMENTS AS TO THE PARTICIPANT’S INVESTMENT INTENT
WITH RESPECT TO SUCH SHARES AS MAY BE REQUIRED PURSUANT TO THE PROVISIONS OF
THIS OPTION AGREEMENT.  FURTHER, EACH SUCH NOTICE MUST BE RECEIVED BY THE
COMPANY PRIOR TO THE TERMINATION OF THE OPTION AS SET FORTH IN SECTION 7 AND
MUST BE ACCOMPANIED BY FULL PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE
NUMBER OF SHARES OF STOCK BEING PURCHASED.  THE OPTION SHALL BE DEEMED TO BE
EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH ELECTRONIC OR WRITTEN NOTICE AND
THE AGGREGATE EXERCISE PRICE.


 


4.3           PAYMENT OF EXERCISE PRICE.


 


(A)           FORMS OF CONSIDERATION AUTHORIZED.  EXCEPT AS OTHERWISE PROVIDED
BELOW, PAYMENT OF THE AGGREGATE EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK
FOR WHICH THE OPTION IS BEING EXERCISED SHALL BE MADE (I) IN CASH, BY CHECK OR
BY CASH EQUIVALENT OR (II) BY MEANS OF A CASHLESS EXERCISE, AS DEFINED IN
SECTION 4.3(B).


 


(B)           CASHLESS EXERCISE.  A “CASHLESS EXERCISE” MEANS THE DELIVERY OF A
PROPERLY EXECUTED NOTICE OF EXERCISE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A
BROKER IN A FORM ACCEPTABLE TO THE COMPANY PROVIDING FOR THE ASSIGNMENT TO THE
COMPANY OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME OR ALL OF THE
SHARES BEING ACQUIRED UPON THE EXERCISE OF THE OPTION PURSUANT TO A PROGRAM OR
PROCEDURE APPROVED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, THROUGH AN
EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS PROMULGATED FROM TIME
TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).  THE COMPANY
RESERVES, AT ANY AND ALL TIMES, THE RIGHT, IN THE COMPANY’S SOLE AND ABSOLUTE
DISCRETION, TO ESTABLISH, DECLINE TO APPROVE OR TERMINATE ANY SUCH PROGRAM OR
PROCEDURE, INCLUDING WITH RESPECT TO THE PARTICIPANT NOTWITHSTANDING THAT SUCH
PROGRAM OR PROCEDURES MAY BE AVAILABLE TO OTHERS.


 


4.4           TAX WITHHOLDING.  REGARDLESS OF ANY ACTION TAKEN BY THE
PARTICIPATING COMPANY GROUP WITH RESPECT TO ANY OR ALL INCOME TAX, SOCIAL
INSURANCE, PAYROLL TAX, PAYMENT ON ACCOUNT OR OTHER TAX-RELATED WITHHOLDING
(“TAX-RELATED ITEMS”), THE PARTICIPANT ACKNOWLEDGES THAT THE ULTIMATE LIABILITY
FOR ALL TAX-RELATED ITEMS LEGALLY DUE BY THE PARTICIPANT IS AND REMAINS THE
PARTICIPANT’S RESPONSIBILITY AND THAT THE PARTICIPATING COMPANY GROUP (I) MAKES
NO REPRESENTATIONS OR UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX-RELATED
ITEMS IN CONNECTION WITH ANY ASPECT OF THE OPTION, INCLUDING THE GRANT, VESTING
OR EXERCISE OF THE OPTION, THE SUBSEQUENT SALE OF SHARES ACQUIRED PURSUANT TO
SUCH EXERCISE, OR THE RECEIPT OF ANY DIVIDENDS AND (II) DOES NOT COMMIT TO
STRUCTURE THE TERMS OF THE GRANT OR ANY OTHER ASPECT OF THE OPTION TO REDUCE OR
ELIMINATE THE PARTICIPANT’S LIABILITY FOR TAX-RELATED ITEMS.  AT THE TIME OF
EXERCISE OF THE OPTION, THE PARTICIPANT SHALL PAY OR MAKE ADEQUATE ARRANGEMENTS
SATISFACTORY TO THE PARTICIPATING COMPANY GROUP TO SATISFY ALL WITHHOLDING
OBLIGATIONS OF THE PARTICIPATING COMPANY GROUP.  IN THIS REGARD, AT THE TIME THE
OPTION IS EXERCISED, IN WHOLE OR IN PART, OR AT ANY OTHER TIME AS REASONABLY
REQUESTED BY THE COMPANY, THE PARTICIPANT HEREBY AUTHORIZES WITHHOLDING OF ALL
APPLICABLE TAX-RELATED ITEMS FROM PAYROLL AND ANY OTHER AMOUNTS PAYABLE TO THE
PARTICIPANT, AND OTHERWISE AGREES TO MAKE ADEQUATE PROVISION FOR WITHHOLDING OF
ALL APPLICABLE TAX RELATED ITEMS BY THE PARTICIPATING COMPANY GROUP, IF ANY,
WHICH ARISE IN CONNECTION WITH THE OPTION.  ALTERNATIVELY, OR IN ADDITION, IF
PERMISSIBLE UNDER APPLICABLE LAW, THE PARTICIPATING COMPANY GROUP MAY

 

4

--------------------------------------------------------------------------------


 


(I) SELL OR ARRANGE FOR THE SALE OF SHARES ACQUIRED BY THE PARTICIPANT TO MEET
THE WITHHOLDING OBLIGATION OF TAX-RELATED ITEMS AND/OR (II) WITHHOLD IN SHARES,
PROVIDED THAT ONLY THE AMOUNT OF SHARES NECESSARY TO SATISFY THE MINIMUM
WITHHOLDING AMOUNT ARE WITHHELD.  FINALLY, THE PARTICIPANT SHALL PAY TO THE
PARTICIPATING COMPANY GROUP ANY AMOUNT OF THE TAX-RELATED ITEMS THAT THE
PARTICIPATING COMPANY GROUP MAY BE REQUIRED TO WITHHOLD AS A RESULT OF THE
PARTICIPANT’S PARTICIPATION IN THE PLAN THAT CANNOT BE SATISFIED BY THE MEANS
PREVIOUSLY DESCRIBED.  THE COMPANY SHALL HAVE NO OBLIGATION TO PROCESS THE
EXERCISE OF THE OPTION OR TO DELIVER SHARES OF STOCK UNTIL THE OBLIGATIONS IN
CONNECTION WITH THE TAX-RELATED ITEMS AS DESCRIBED IN THIS SECTION HAVE BEEN
SATISFIED BY THE PARTICIPANT.


 


4.5           BENEFICIAL OWNERSHIP OF SHARES; CERTIFICATE REGISTRATION.  THE
PARTICIPANT HEREBY AUTHORIZES THE COMPANY, IN ITS SOLE DISCRETION, TO DEPOSIT
FOR THE BENEFIT OF THE PARTICIPANT WITH ANY BROKER WITH WHICH THE PARTICIPANT
HAS AN ACCOUNT RELATIONSHIP OF WHICH THE COMPANY HAS NOTICE ANY OR ALL SHARES
ACQUIRED BY THE PARTICIPANT PURSUANT TO THE EXERCISE OF THE OPTION.  EXCEPT AS
PROVIDED BY THE PRECEDING SENTENCE, A CERTIFICATE FOR THE SHARES AS TO WHICH THE
OPTION IS EXERCISED SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT, OR, IF
APPLICABLE, IN THE NAMES OF THE HEIRS OF THE PARTICIPANT.


 


4.6           RESTRICTIONS ON GRANT OF THE OPTION AND ISSUANCE OF SHARES.  THE
GRANT OF THE OPTION AND THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE OF THE
OPTION SHALL BE SUBJECT TO COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF
FEDERAL, STATE OR FOREIGN LAW WITH RESPECT TO SUCH SECURITIES.  THE OPTION MAY
NOT BE EXERCISED IF THE ISSUANCE OF SHARES OF STOCK UPON EXERCISE WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL, STATE OR FOREIGN SECURITIES
LAWS OR OTHER LAW OR REGULATIONS OR THE REQUIREMENTS OF ANY STOCK EXCHANGE OR
MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED.  IN ADDITION, THE OPTION
MAY NOT BE EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT SHALL AT THE TIME OF EXERCISE OF THE OPTION BE IN EFFECT WITH RESPECT TO THE
SHARES ISSUABLE UPON EXERCISE OF THE OPTION OR (II) IN THE OPINION OF LEGAL
COUNSEL TO THE COMPANY, THE SHARES ISSUABLE UPON EXERCISE OF THE OPTION MAY BE
ISSUED IN ACCORDANCE WITH THE TERMS OF AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  THE INABILITY OF THE COMPANY TO
OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION THE AUTHORITY, IF ANY,
DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES SUBJECT TO THE OPTION SHALL RELIEVE THE COMPANY OF ANY
LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH
SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.  AS A CONDITION TO THE
EXERCISE OF THE OPTION, THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY
QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH
ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION OR WARRANTY WITH
RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.


 


4.7           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OF THE OPTION.


 


5.             NONTRANSFERABILITY OF THE OPTION.


 

The Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution.  Following the death of the Participant, the Option, to the
extent provided in Section 8, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 


6.             NATURE OF OPTION.


 

In accepting the Option, the Participant acknowledges that:

 


6.1           THE PLAN IS ESTABLISHED VOLUNTARILY BY THE COMPANY; IT IS
DISCRETIONARY IN NATURE AND IT MAY BE MODIFIED, AMENDED, SUSPENDED OR TERMINATED
BY THE COMPANY AT ANY TIME, UNLESS OTHERWISE PROVIDED IN THE PLAN AND THIS
OPTION AGREEMENT;

 

5

--------------------------------------------------------------------------------


 


6.2           THE GRANT OF THE OPTION IS VOLUNTARY AND OCCASIONAL AND DOES NOT
CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE FUTURE GRANTS OF OPTIONS, OR
BENEFITS IN LIEU OF OPTIONS, EVEN IF OPTIONS HAVE BEEN GRANTED REPEATEDLY IN THE
PAST;


 


6.3           ALL DECISIONS WITH RESPECT TO FUTURE OPTION GRANTS, IF ANY, WILL
BE AT THE SOLE DISCRETION OF THE COMPANY;


 


6.4           THE PARTICIPANT’S PARTICIPATION IN THE PLAN SHALL NOT CREATE A
RIGHT TO FURTHER EMPLOYMENT WITH THE PARTICIPATING COMPANY GROUP AND SHALL NOT
INTERFERE WITH ANY ABILITY OF THE PARTICIPATING COMPANY GROUP TO TERMINATE THE
PARTICIPANT’S EMPLOYMENT RELATIONSHIP AT ANY TIME WITH OR WITHOUT CAUSE;


 


6.5           THE PARTICIPANT IS VOLUNTARILY PARTICIPATING IN THE PLAN;


 


6.6           THE OPTION IS NOT PART OF NORMAL OR EXPECTED COMPENSATION OR
SALARY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, CALCULATING ANY
SEVERANCE, RESIGNATION, TERMINATION, REDUNDANCY, END-OF-SERVICE PAYMENTS,
BONUSES, LONG-SERVICE AWARDS, PENSION OR RETIREMENT BENEFITS OR SIMILAR
PAYMENTS;


 


6.7           IN THE EVENT THAT THE PARTICIPANT IS NOT AN EMPLOYEE OF THE
COMPANY, THE OPTION GRANT WILL NOT BE INTERPRETED TO FORM AN EMPLOYMENT CONTRACT
OR RELATIONSHIP WITH THE COMPANY; AND FURTHERMORE, THE OPTION GRANT WILL NOT BE
INTERPRETED TO FORM AN EMPLOYMENT CONTRACT WITH THE OTHER MEMBERS OF THE
PARTICIPATING COMPANY GROUP;


 


6.8           THE FUTURE VALUE OF THE UNDERLYING SHARES IS UNKNOWN AND CANNOT BE
PREDICTED WITH CERTAINTY;


 


6.9           IF THE UNDERLYING SHARES DO NOT INCREASE IN VALUE, THE OPTION WILL
HAVE NO VALUE;


 


6.10         IF THE PARTICIPANT EXERCISES THE OPTION AND OBTAINS SHARES, THE
VALUE OF THOSE SHARES ACQUIRED UPON EXERCISE MAY INCREASE OR DECREASE IN VALUE,
EVEN BELOW THE OPTION PRICE; AND


 


6.11         IN CONSIDERATION OF THE GRANT OF THE OPTION, NO CLAIM OR
ENTITLEMENT TO COMPENSATION OR DAMAGES ARISES FROM TERMINATION OF THE OPTION OR
DIMINUTION IN VALUE OF THE OPTION OR SHARES PURCHASED THROUGH EXERCISE OF THE
OPTION RESULTING FROM TERMINATION OF THE PARTICIPANT’S SERVICE WITH THE
PARTICIPATING COMPANY GROUP (FOR ANY REASON WHETHER OR NOT IN BREACH OF
APPLICABLE LABOR LAWS) AND THE PARTICIPANT IRREVOCABLY RELEASES THE
PARTICIPATING COMPANY GROUP FROM ANY SUCH CLAIM THAT MAY ARISE.  IF,
NOTWITHSTANDING THE FOREGOING, ANY SUCH CLAIM IS FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE ARISEN THEN, BY SIGNING THIS OPTION AGREEMENT, THE
PARTICIPANT SHALL BE DEEMED IRREVOCABLY TO HAVE WAIVED HIS OR HER ENTITLEMENT TO
PURSUE SUCH A CLAIM.


 


7.             TERMINATION OF THE OPTION.


 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the Option Expiration Date, (b) the last date for exercising the
Option following termination of the Participant’s Service as described in
Section 8, or (c) a Change of Control to the extent provided in
Section 11.2(c) of the Plan.

 


8.             EFFECT OF TERMINATION OF SERVICE.


 


8.1           OPTION EXERCISABILITY.


 


(A)           NORMAL RETIREMENT.  IF THE PARTICIPANT’S SERVICE TERMINATES AT OR
AFTER THE NORMAL RETIREMENT AGE SIXTY-FIVE (65) YEARS (“NORMAL RETIREMENT”),
THEN (I) THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE ON THE DATE ON
WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT
AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON
WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE
OPTION EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE OF COMPUTING THE VESTED
PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR AN ADDITIONAL TWELVE (12)
MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
VESTED PERCENTAGE EXCEED 100%.

 

6

--------------------------------------------------------------------------------


 


(B)           EARLY RETIREMENT.  IF THE PARTICIPANT’S SERVICE TERMINATES BY
REASON OF THE EARLY RETIREMENT OF THE PARTICIPANT PURSUANT TO AN EARLY
RETIREMENT PROGRAM ESTABLISHED BY THE PARTICIPATING COMPANY TO WHICH THE
PARTICIPANT RENDERS SERVICE (“EARLY RETIREMENT”), THEN (I) THE OPTION, TO THE
EXTENT UNEXERCISED AND EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S
SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE
EXPIRATION OF THREE (3) MONTHS (OR SUCH LONGER PERIOD AS SHALL BE ESTABLISHED
PURSUANT TO SUCH EARLY RETIREMENT PROGRAM) AFTER THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION
EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE OF COMPUTING THE VESTED
PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR SUCH ADDITIONAL MONTHS OF
CONTINUOUS SERVICE, IF ANY, AS SHALL BE ESTABLISHED PURSUANT TO THE EARLY
RETIREMENT PROGRAM; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE VESTED
PERCENTAGE EXCEED 100%.


 


(C)           DISABILITY.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF
THE DISABILITY OF THE PARTICIPANT, THEN (I) THE OPTION, TO THE EXTENT
UNEXERCISED AND EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S GUARDIAN
OR LEGAL REPRESENTATIVE) AT ANY TIME PRIOR TO THE EXPIRATION OF TWELVE (12)
MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY
EVENT NO LATER THAN THE OPTION EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE
OF COMPUTING THE VESTED PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR AN
ADDITIONAL TWELVE (12) MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL THE VESTED PERCENTAGE EXCEED 100%.


 


(D)           DEATH.  IF THE PARTICIPANT’S SERVICE TERMINATES BECAUSE OF THE
DEATH OF THE PARTICIPANT, THEN (I) THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY BE
EXERCISED BY THE PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED
THE RIGHT TO EXERCISE THE OPTION BY REASON OF THE PARTICIPANT’S DEATH AT ANY
TIME PRIOR TO THE EXPIRATION OF TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION
EXPIRATION DATE, AND (II) SOLELY FOR THE PURPOSE OF COMPUTING THE VESTED
PERCENTAGE, THE PARTICIPANT WILL BE GIVEN CREDIT FOR AN ADDITIONAL TWELVE (12)
MONTHS OF CONTINUOUS SERVICE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
VESTED PERCENTAGE EXCEED 100%.  THE PARTICIPANT’S SERVICE SHALL BE DEEMED TO
HAVE TERMINATED ON ACCOUNT OF DEATH IF THE PARTICIPANT DIES WITHIN THREE
(3) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(E)           OTHER TERMINATION OF SERVICE.  IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON, EXCEPT NORMAL RETIREMENT, EARLY RETIREMENT,
DISABILITY, OR DEATH, THE OPTION, TO THE EXTENT UNEXERCISED AND EXERCISABLE BY
THE PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, MAY
BE EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE EXPIRATION OF THREE
(3) MONTHS (OR SUCH OTHER LONGER PERIOD OF TIME AS DETERMINED BY THE COMMITTEE,
IN ITS DISCRETION) AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED,
BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


8.2           EXTENSION IF EXERCISE PREVENTED BY LAW.  NOTWITHSTANDING THE
FOREGOING, IF THE EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET
FORTH IN SECTION 8.1 IS PREVENTED BY THE PROVISIONS OF SECTION 4.6, THE OPTION
SHALL REMAIN EXERCISABLE UNTIL THREE (3) MONTHS AFTER THE DATE THE PARTICIPANT
IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN ANY EVENT NO
LATER THAN THE OPTION EXPIRATION DATE.


 


8.3           EXTENSION IF PARTICIPANT SUBJECT TO SECTION 16(B). 
NOTWITHSTANDING THE FOREGOING, IF A SALE WITHIN THE APPLICABLE TIME PERIODS SET
FORTH IN SECTION 8.1 OF SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION WOULD
SUBJECT THE PARTICIPANT TO SUIT UNDER SECTION 16(B) OF THE EXCHANGE ACT, THE
OPTION SHALL REMAIN EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF (I) THE TENTH
(10TH) DAY FOLLOWING THE DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT
WOULD NO LONGER BE SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND NINETIETH
(190TH) DAY AFTER THE PARTICIPANT’S TERMINATION OF SERVICE, OR (III) THE OPTION
EXPIRATION DATE.


 


8.4           TERMINATION FOR CAUSE.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS OPTION AGREEMENT, IF THE PARTICIPANT’S SERVICE IS TERMINATED FOR CAUSE, THE
OPTION SHALL TERMINATE AND CEASE TO BE EXERCISABLE ON THE EFFECTIVE DATE OF SUCH
TERMINATION OF SERVICE. “CAUSE” SHALL MEAN ANY OF THE FOLLOWING: (I) THE
PARTICIPANT’S CONVICTION OF A FELONY; (II) THE PARTICIPANT’S MATERIAL ACT OF
FRAUD, DISHONESTY OR OTHER MALFEASANCE; OR (III) THE PARTICIPANT’S WILLFUL,
IMPROPER DISCLOSURE OF A PARTICIPATING COMPANY’S CONFIDENTIAL OR PROPRIETARY
INFORMATION.

 

7

--------------------------------------------------------------------------------


 


9.             ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


 

In the event of any change in the Stock through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number,
Exercise Price and class of shares subject to the Option.  If a majority of the
shares which are of the same class as the shares that are subject to the Option
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Ownership Change Event) shares of another corporation (the “New Shares”),
the Committee may unilaterally amend the Option to provide that the Option is
exercisable for New Shares.  In the event of any such amendment, the Number of
Option Shares and the Exercise Price shall be adjusted in a fair and equitable
manner, as determined by the Committee, in its discretion.  Notwithstanding the
foregoing, any fractional share resulting from an adjustment pursuant to this
Section 9 shall be rounded down to the nearest whole number, and in no event may
the Exercise Price be decreased to an amount less than the par value, if any, of
the stock subject to the Option. The adjustments determined by the Committee
pursuant to this Section 9 shall be final, binding and conclusive.

 


10.           RIGHTS AS A STOCKHOLDER, EMPLOYEE OR CONSULTANT.


 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as an
Employee or Consultant, as the case may be, at any time.

 


11.           MISCELLANEOUS PROVISIONS.


 


11.1         DESIGNATION OF BENEFICIARY.  SUBJECT TO LOCAL LAWS AND PROCEDURES,
THE PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF A BENEFICIARY
WHO, IN THE EVENT OF THE DEATH OF THE PARTICIPANT, SHALL THEREAFTER BE ENTITLED
TO EXERCISE THE OPTION TO THE EXTENT THAT IT REMAINS EXERCISABLE IN ACCORDANCE
WITH THIS OPTION AGREEMENT.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS
BY THE PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE COMPANY, AND SHALL BE
EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE COMPANY DURING
THE PARTICIPANT’S LIFETIME.  IF THE PARTICIPANT IS MARRIED AND DESIGNATES A
BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS OF SUCH
DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE.  IF THE
PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS LIVING
AT THE TIME OF THE PARTICIPANT’S DEATH, THE OPTION MAY BE EXERCISED BY THE
PARTICIPANT’S LEGAL REPRESENTATIVE TO THE EXTENT THAT IT REMAINS EXERCISABLE IN
ACCORDANCE WITH THIS OPTION AGREEMENT.  IF THE DESIGNATED BENEFICIARY SURVIVES
THE PARTICIPANT BUT DIES BEFORE EXERCISING THE OPTION TO THE FULL EXTENT THAT IT
REMAINS EXERCISABLE IN ACCORDANCE WITH THIS OPTION AGREEMENT, THEN THE OPTION
SHALL BE EXERCISABLE BY THE LEGAL REPRESENTATIVE OF SUCH DECEASED DESIGNATED
BENEFICIARY TO THE EXTENT THAT IT REMAINS EXERCISABLE IN ACCORDANCE WITH THIS
OPTION AGREEMENT.  THE DETERMINATION OF THE COMPANY AS TO WHICH PERSON, IF ANY,
QUALIFIES AS A DESIGNATED BENEFICIARY SHALL BE FINAL, CONCLUSIVE AND BINDING ON
ALL PERSONS.


 


11.2         BINDING EFFECT.  THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


11.3         TERMINATION OR AMENDMENT.  THE COMMITTEE MAY TERMINATE OR AMEND THE
PLAN OR THE OPTION AT ANY TIME; PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN
CONNECTION WITH A CHANGE OF CONTROL, NO SUCH TERMINATION OR AMENDMENT MAY
ADVERSELY AFFECT THE OPTION OR ANY UNEXERCISED PORTION HEREOF WITHOUT THE
CONSENT OF THE PARTICIPANT UNLESS SUCH TERMINATION OR AMENDMENT IS NECESSARY TO
COMPLY WITH ANY APPLICABLE LAW OR GOVERNMENT REGULATION.  NO AMENDMENT OR
ADDITION TO THIS OPTION AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING.

 

8

--------------------------------------------------------------------------------


 


11.4         DELIVERY OF DOCUMENTS AND NOTICES.  ANY DOCUMENT RELATING TO
PARTICIPATING IN THE PLAN AND/OR NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN (EXCEPT TO THE EXTENT
THAT THIS OPTION AGREEMENT PROVIDES FOR EFFECTIVENESS ONLY UPON ACTUAL RECEIPT
OF SUCH NOTICE) UPON PERSONAL DELIVERY, ELECTRONIC DELIVERY, OR UPON DEPOSIT IN
THE U.S. POST OFFICE OR FOREIGN POSTAL SERVICE, BY REGISTERED OR CERTIFIED MAIL,
WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT THE E-MAIL
ADDRESS, IF ANY, PROVIDED FOR THE PARTICIPANT BY A PARTICIPATING COMPANY OR AT
THE ADDRESS SHOWN BELOW THAT PARTY’S SIGNATURE TO THIS OPTION AGREEMENT OR AT
SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO
THE OTHER PARTY.


 


(A)           DESCRIPTION OF ELECTRONIC DELIVERY.  THE PLAN DOCUMENTS, WHICH MAY
INCLUDE BUT DO NOT NECESSARILY INCLUDE: THE PLAN PROSPECTUS, THIS OPTION
AGREEMENT AND U.S. FINANCIAL REPORTS OF THE COMPANY, MAY BE DELIVERED TO THE
PARTICIPANT ELECTRONICALLY.  IN ADDITION, THE PARTICIPANT MAY DELIVER
ELECTRONICALLY THE NOTICE CALLED FOR BY SECTION 4.2 (THE “NOTICE OF EXERCISE”)
TO THE COMPANY OR TO SUCH THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN AS THE
COMPANY MAY DESIGNATE FROM TIME TO TIME.  SUCH MEANS OF DELIVERY MAY INCLUDE BUT
DO NOT NECESSARILY INCLUDE THE DELIVERY OF A LINK TO A COMPANY INTRANET OR THE
INTERNET SITE OF A THIRD PARTY INVOLVED IN ADMINISTERING THE PLAN, THE DELIVERY
OF THE DOCUMENT VIA E-MAIL OR SUCH OTHER DELIVERY DETERMINED AT THE COMMITTEE’S
DISCRETION.


 


(B)           CONSENT TO ELECTRONIC DELIVERY.  THE PARTICIPANT ACKNOWLEDGES THAT
THE PARTICIPANT HAS READ SECTION 11.4 OF THIS OPTION AGREEMENT AND CONSENTS TO
THE ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS AND THE DELIVERY OF THE NOTICE OF
EXERCISE, AS DESCRIBED IN SECTION 11.4(A) OF THIS OPTION AGREEMENT.  THE
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE MAY RECEIVE FROM THE COMPANY A PAPER
COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY AT NO COST IF THE PARTICIPANT
CONTACTS THE COMPANY BY TELEPHONE, THROUGH A POSTAL SERVICE OR ELECTRONIC MAIL
AT EQUITY@ADOBE.COM.  THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT
WILL BE PROVIDED WITH A PAPER COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY IF
ELECTRONIC DELIVERY FAILS; SIMILARLY, THE PARTICIPANT UNDERSTANDS THAT THE
PARTICIPANT MUST PROVIDE THE COMPANY OR ANY DESIGNATED THIRD PARTY WITH A PAPER
COPY OF ANY DOCUMENTS DELIVERED ELECTRONICALLY IF ELECTRONIC DELIVERY FAILS. 
ALSO, THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT’S CONSENT MAY BE REVOKED
OR CHANGED, INCLUDING ANY CHANGE IN THE ELECTRONIC MAIL ADDRESS TO WHICH
DOCUMENTS ARE DELIVERED (IF PARTICIPANT HAS PROVIDED AN ELECTRONIC MAIL
ADDRESS), AT ANY TIME BY NOTIFYING THE COMPANY OF SUCH REVISED OR REVOKED
CONSENT BY TELEPHONE, POSTAL SERVICE OR ELECTRONIC MAIL AT EQUITY@ADOBE.COM. 
FINALLY, THE PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT REQUIRED TO CONSENT
TO ELECTRONIC DELIVERY.


 


11.5         DATA PRIVACY CONSENT.  THE PARTICIPANT HEREBY EXPLICITLY AND
UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR
OTHER FORM, OF THE PARTICIPANT’S PERSONAL DATA AS DESCRIBED IN THIS DOCUMENT BY
AND AMONG THE MEMBERS OF THE PARTICIPATING COMPANY GROUP FOR THE EXCLUSIVE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PARTICIPANT’S
PARTICIPATION IN THE PLAN.


 

The Participant understands that the Company and the Participating Company Group
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Options or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”).  The Participant understands that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than the Participant’s country.  The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Participant’s local human
resources representative.  The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any shares of Stock acquired upon exercise of the Option.  The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan. 
The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant understands, however, that refusing
or withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

 

9

--------------------------------------------------------------------------------


 


11.6         HEADINGS.  THE HEADINGS OF THE SECTIONS IN THIS OPTION AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART
OF THIS OPTION AGREEMENT OR TO AFFECT THE MEANING OF THIS OPTION AGREEMENT.


 


11.7         INTEGRATED AGREEMENT.  THIS OPTION AGREEMENT, TOGETHER WITH THE
SUPERSEDING AGREEMENT, IF ANY, AND THE PLAN CONSTITUTES THE ENTIRE UNDERSTANDING
AND AGREEMENT OF THE PARTICIPANT AND THE PARTICIPATING COMPANY GROUP WITH
RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ANY PRIOR
AGREEMENTS, UNDERSTANDINGS, RESTRICTIONS, REPRESENTATIONS, OR WARRANTIES AMONG
THE PARTICIPANT AND THE PARTICIPATING COMPANY GROUP WITH RESPECT TO SUCH SUBJECT
MATTER OTHER THAN THOSE AS SET FORTH OR PROVIDED FOR HEREIN.  TO THE EXTENT
CONTEMPLATED HEREIN, THE PROVISIONS OF THIS OPTION AGREEMENT SHALL SURVIVE ANY
EXERCISE OF THE OPTION AND SHALL REMAIN IN FULL FORCE AND EFFECT. ANY
CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE DEFINITION AS SET FORTH IN
THE PLAN AND/OR THE SUPERSEDING AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF THIS OPTION AGREEMENT AND THOSE OF THE PLAN, THE PROVISIONS OF
THE PLAN SHALL CONTROL.


 


11.8         APPLICABLE LAW AND VENUE.  THIS OPTION AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS
BETWEEN CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN
THE STATE OF CALIFORNIA. FOR PURPOSES OF LITIGATING ANY DISPUTE THAT ARISES
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP OF THE PARTIES AS EVIDENCED BY THIS
OPTION AGREEMENT, THE PARTIES HERBY SUBMIT TO AND CONSENT TO THE JURISDICTION OF
THE STATE OF CALIFORNIA AND AGREE THAT SUCH LITIGATION SHALL BE CONDUCTED ONLY
IN THE COURTS OF SANTA CLARA COUNTY, CALIFORNIA, OR THE FEDERAL COURTS OF THE
UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND NO OTHER COURTS,
WHERE THIS OPTION AGREEMENT IS MADE AND/OR PERFORMED.

 

 

 

ADOBE SYSTEMS INCORPORATED

 

 

 

 

 

By:

/s/ Shantanu Narayen

 

 

 

Shantanu Narayen

 

Title:

Chief Executive Officer

 

 

 

 

Address:

345 Park Avenue

 

 

San Jose, CA 95110-2704

 

 

The Participant represents that the Participant is familiar with the terms and
provisions of this Option Agreement and hereby accepts the Option subject to all
of the terms and provisions thereof.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Option Agreement.

 

10

--------------------------------------------------------------------------------
